Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 1 of 17
Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 2 of 17
      Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 3 of 17
                                                                          FILED
                                                                          1129120219:17 AM
                                                                          Beverly Crumley
                                                                          District Clerk
                                             1-0228                       Hays County, Texas
                                    NO.

TOMAS LEAL                                       $                IN THE DISTRICT COURT
Plaintiff,                                       $
                                                 s
v.                                               $                        JUDICIAL DISTRICT
                                                 $
JOHN DOE #1 A/KIA "WESTON"              a        s
BYRON TRUCKING.INC.                              $
Defendant.                                       $               OF HAYS COUNTY. TEXAS


                          PLAINTIFF'S ORIGINAL PETITION.
                  TRCP 193.7 NOTICE OF SELF-AUTHENIIICATION. AND
                           TRCP         T FOR DISCLOSI]RE


TO THE HONORABLE JUDGE OF S

       NOW COMES TOMAS LEAL, hereinafter called Plairntiff, complaining of and about

JOHN DOE #1 NK/A "WESTON''                   d BYRON TRUCKING. INC.. hereinafter               called

Defendants, and for cause of action shows unto the Court the following:

                                                 I.

l,     Plaintiff intends that discovery be conducted under Disoovery Level   3.


                                                II.
                                  PARTIES AND SERVICE
2.     Plaintiff; Tomas Leal, is an Individual who resides in Guadalupe County, Texas.

3.     Defendant JOHN DOE #1 AIK/A "WESTON", an Individual who, at the time of the

occurrence   in   question was acting   in tl.ie course and scoptl of his employment for Byron

Trucking, Inc.. He may be served with frocess for purposes of this action by serving Byron

Trucking, Inc. by serving its Registerec

AMERICAN AGENTS OF PROCESS,

55439-3007. As used herein. "Weston" m bans the true name of the employee of Byron Trucking
       Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 4 of 17




Inc. who was operating the machinery involved in Plaintiffs injury at the time of the occurrence

in question, Pursuant to Tex,Civ.Pruc, & ILem. Code $16.0045, t{is Defendant's true name will

be substituted after Defendants identifv his true name.

4,     Defendant Byron Trucking, Inc,, is a foreign limited                     lialility company   organized and

existing under the laws of the state of Minnesota, which may be $erved with process by serving

its registered agent: CASSIDY NEE,         ALL AMERICAN AGENTS OF PROCESS, at 5100                         Fldina

Industrial Blvd, Ste 230, Edina,       MN     55439-3007.        As used herFin, "Byron Trucking, Inc."

means and includes its agents, servants, ernployees, and vice-prrincipals acting in the course and

scope of their duties and responsibilities for this Defendant, linclfrding but not limited to John

Doe #1 a/k/a "Weston"

                                                        III.
                                   JURISDICTION AND VENUE
5.     The subject matter in controversy ig within the jurisdictionail limits of this court.

6.     Plaintiff seeks monetary relief over $1,000,000.

7.     Venue in Hays County is proper in this cause under Sectiion 15.002(a)(1) of the Texas

Civil Practice and Remedies Code because all or a substantial phrt of the events or omissions

giving rise to this lawsuit occurred in this county.

                                                        IV.
                                                    FAS,
8.     On or about September 30, 2020, Plaintiff was operating his rnotor vehicle in a lawful

manner at the intersection   of Hwy 123 NB and FM110 in San Marcos, Hays County,                           Texas,

when suddenly, violently, and without warning, his vehicle was gtruck in the rear by a vehicle

driven by defendant, John Doe #1 alWa "Weston".                     At all    material times, the plaintiff was

                                                         2




             rRCpre3.7NorrcE."r""""T,lTlt#il3l+$N:l'i""lt#9houu'TFORDISCLOSURE
                          Tomas Leal vs, John Doe{1 a/k/a "Weston" and Byron 1'ruckjng Inc.
                                      _     Distriit Court, Hays County, Texas
                                             Cause No
         Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 5 of 17




lawfully stoppeC due to a traffic signal,       n the defendant, Johrf Doe #1 alWa"Weston", who

was driving a rrehicle owned by and wi          the permission of Bylon Trucking, Inc. behind the

Plaintiff, was not paying attention and fai      to stop. In doing so, Defendant, John Doe #I alWa

"Weston", collided directly into the rear of the plaintiff s truck. As a result of the collision,

Plaintiff sustained injuries to his neck,        and other parts of hib body, as more   fully   set forth

below,

9.       At all times material to this   acti    the Defendant, John Doe #1 a/k/a "Weston", was

acting in the course and scope of his emp       ment for Byron Truckfng, Irrc.

                                                   V.
              O]] ACTI N AGAINST D
A, NEGLIGEIVCE
10.      Defendant, John Doe   #I   alWa "W{ston", had a duty to exgrcise the degree of care       thata

reasonably carelul person would use to avdid harm to others under circumstances similar to those

described herein.

I   1.   Plaintiff's injuries were proximatelj caused by Defendant'q, John Doe #1 a/k/a "Weston",

negligent, carek:ss and reckless disregard Qfsaid duty.




                                                        "Weston", failed to turn his motor vehicle to
                                                         e collision coinplained of;


                                                        a "Weston". failed to maintain a clear and
                                                        ffs motor vdhicle and Defendant's motor


                                                ORIGINAL PETITION,
           Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 6 of 17




B.   NE
13




                                                               s of motor vehicled to maintain an assured clear




15.       Plaintiff is member of the class t{at V.T.C.A. Transpor-dation Code g 545.062                   was

designed to   protect.                                  I

                                                        I



16.       Defendant's unexcused breach         ofthe! duty imposed by V.T.C.A. Transportation Code g
                                                        I




                                                        I


545.062 proximately caused the       plaintiffs injuries described herein,

C. GROSS NEGLIGENCE




                                       PLAINTIFFS'          IIGINAL PETITION,
              TRCP 193,7 NOTICE OF SELF.AUTHENT]            TION, AND TRCP REQUEST FoR DISCLOSURE

                           Tomas Leal vs. John Doe #1        "Weston" and Byron Trucking Inc
                                       _District              U^.," n^,,-k, Texas
                                                              Hays County,  T^-,^^
                                              Cause
        Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 7 of 17




 others. Defendant, John Doe           #l   alWa         eston", had actual, su$jective awareness of the risk

 involved in the above-described acts or o                     ions, but neverthelpss proceeded with conscious

 indifference to the rights, safety, or welfa            of Plaintiff and others.

 18.    Based on the facts stated herein,                laintiff requests exemplary damages be awarded to

 Plaintiff from Defendant, John Doe         #l   alW



       CAU
A.      NEGLIG:IENCE

 19.    Defendarrt Byron Trucking, Inc.                        a duty to       exercis$ the degree     of care that a
reasonably carefirl person would use to avo               harm to others under qircumstances similar to those

described herein.

20,     Plaintiffr; injuries were proxim                 ly caused by Def'endant                Byron Trucking,   Inc.'s

negligent, carelesis and reckless disregard o said duty.

21.     The negligent, careless and reckless              isregard of duty of Defiendant Byrorr Trucking,          trnc,

consisted of, but is not limited to. the follo           ng acts and omissions::

       a,       Negligent hiring and superv

       b,      Negligent entrustment;

               Negligent training and safety mplementation;

       d.      Nergiigent retention; and

       e.      Such other and further nesli                    and negligence per se as discovery may reveal.

22.    Each and all of the foregoing             a       and or omissions we{e negligent and constituted

negligence and were each and all the proxi                      cause of the inoiddnt which forms the basis         of



                                        PLA                   NAL PETITION,
            TRCP 193.7 NOTICE OF SELF.AUTHENT              TION, AND TRCP REQ]UEST FOR DISCLOSURE

                          Tomas Leal   vs John Doe #l     a   "Weston" and Byron Trucking Inc
                                        _     District    rt, Hays County, Texas
                                              Cause
       Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 8 of 17




 this suit, and was a proximate cause of Pla

B.      RESPONDEATSAPERIOR
23.     At all times material hereto, all of                                                        Defendant,

who were connected with the occurrence                                                               within the

course and scop,e of their employment or                fficial duties and in fuftherance of the duties of their

office or emplo5zment. Therefore, Defenda t is further liable for thp negligent acts and omissions

of its employees under the doctrine of Re               ndeat Superior.

24.     Each and all of the foregoing                     and or omissions of the agents, servants, andior

employees     for Defendant was negligent           a     constituted negligence and were each and all the

proximate cause of the incident which           f        the basis of this sruit, and was a proximate cause of



C,      GXO,S^S-NEGLIGENCE
25.     Defendant's acts or omissions                           above, when viewed from the standpoint of

Defendant at the time of the act or omissio , involved an extrerne degree of risk, considering the

probability and magnitude of the potentia harm to Plaintiff and others. Defendant had actual,

subiective awareness      of the risk       involv         in the above-described acts or       omissions. but

nevertheless proceeded     with conscious i             fference to the rights, safety, or welfare of Plaintiff

and others.

26,    Based on the facts stated herein,                         requests exemplary damages be awarded to

Plaintiff from Defendant.                           Jlaintiff
27,    The above act andlor omissions we                 singularly and cumulatively the proximate cause of

the occurrence in question and the resulting injuries and damages sustained by Plaintiff.


                                                            6



                                                         ORIGINAL PETITION,
              TRCP 193.7 NOTICE OF SELF-A               ICATION, AND TRCP REQUEST FOR DISCLOSURE

                            Tomas Leal vs. John Doe # a./k/a "Weston" and Byron Trucking Inc.
                                                      Court, Hays County, Texas
          Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 9 of 17




Each of these acts and/or omissions, whet                                          combination constitute

negligence, negligence per se, and gross                                          cause the collision and

injuries and other losses as speciftcally set




28.      As a direct and proximate result of the occurrence made the pasis of this lawsuit, Plaintiff

was caused      to suffer severe bodily injuries to his neck, back, pnd other parts of his body
generally. Plaintiffls entire body was tossecl in the vehicle and shb suffered great shock to his

entire nervous systems. The injuries are pormanent in nature, Thd injuries have had a serious

effect on the Plaintiffs health and well-being. Some of the effects [re permanent and will abide

with the Plaintiff'for a long time into the fi4ture, if not for his entire life. These specific injuries
                                                I



and their     ill effects have, in turn, causef tt'r. Plaintiffs      phvsioal and mental condition to
                                                I



deteriorate generally and the specific injurif:s and     ill   effects allerged have caused and   will, in all

                                                      to suffer consequedces and ill                 of
                                                I



reasonable probability, cause the Plaintiff                                               effects         this

deterioration throughout his body for a long time in the future,            ff not for the balance of his
natural life. As a further result of the naiure and consequences of his injuries, the Plaintiff

suffered great physical and mental pain, suffering and anguish and in all reasonable probability,

will   continue to suffer in this manner for a long time into the futurg,     if not for the balance of his

natural life, and to incur the following damages:

          l       Pain and suffering in the past;
         2.       Pain and suffering in the future;
         a
                  Mental anguish in the past;
         4,       Mental anguish in the future;
         5.       Past medical expenses;
         6,       Future medical expenses;




                                      PLAINTIFFS' ORIGINAL PETITION,
          Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 10 of 17




          7.      Physical impairment in the past;
          8.      Physical impairment in the future;
          9,      Physical disfigurement in the past;
          10.     Physical disfigurement in the future;
          11,     Property damage;
          12,     Pre-judgment interest;
          13.     Post-judgment interest; and
          14.     Exemplary damages;

                                                            VIII.
                                                       INTEREST
29.       Plaintiff seeks pre-judgment and post-judgment interest alloqied by law.

                                                            IX.
                                    DEMAND FOR JURY TRIAI,
30.       Plaintiff demands a trial by jury. Plaintiff acknowledges prayurentthis daterof the required

jury   fee.

                                                             X.
                                                            )R DISCLOSURII
31.       Pursuant to Rur-p 194 of the Tpxas                ULES oF   CtvtL PRo,cEquRE, Defendant is lequested

to disclose, within fifty (50) days of service hereof, the informatiqn and material described in

each section of Rut p 194.2.


                                                        ixr
                              NOTICE OF SELF-AUTHENTICAIIION
32.       Pursuant   to RULE 193.7 of the TEXAS RULES OF                        CIVI       PROCEDURIi, Defendant is

hereby noticed that the production               of any document in                  response     to   written discovery

authenticates the docurnent for use against that party in any pretrial proceeding or at trial.

                                                            XII.

33.       The following is the undersigned attorney's designated E-Selvice email address for all e-

served documents and notices,          filed and unfiled, pursuant to T'ex. R. Civ. I'. 2.1(f)(2) & 2Ia:



                                         PLAINTIFFS' ORIGINAL PETITION,
                TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,           AND TRCP REQ]UEST FOR DISCLOSTIRE
                                                        I

                             Tomas Leal vs, John Doe # I flkla "Weston" and Byron Trucking Inc.

                                         _     District Oourt, Flays County, Texas
                                               Cause l.lo
         Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 11 of 17




                                                             he undersigned's oply E-Service email address,

                                                              be considered invalid.

                                                      BRAYER
        WHEREFORE' PREMISES CONSIDERED, Plaintiff respectfully prays that                                        the

Defendant be cited to appear and answer herein, and that upon                          { final hearing of the cause,
judgment be entered for the Plaintiff againbt Defendant for damages in an amount within the

jurisdictional limits of the Court; exemplary damages, excluding intprest, and as allowed by                    Sec.


41.008, Chapter 41, Texas Civil Practice and Remedies Code, together with pre-.judgtnenl

                                                             e of judgment) at the maximum rate allowed by

                                                              ts of court; and such other and further relief to

                                                              uity.

                                                             pectfully submitted,

                                                             OMAS J. HENTIY]INJI'RY ATTORNEYS
                                                             1 University Heightp Blvd., SuLite 101
                                                             Antonio, Texas 78249
                                                             ne: (210) 656-1000




                                                                                     mons
                                                               Texas Bar No. 24A27982
                                                               Email    :   gsimmons-svc@tholnasjhenrylaw.com
                                                               r\TT ORNEYS Fr OR PLAIhIT'IFF
                                                               *Service by e-maIl to this address only


* Plaintiff designates the above-referenced e-mail
                                                   4ddress as the only e-mail qddress to be used for servicevia
e-filing. Notice is hereby given that e-mails sent to any other e-rnail addrQss will not be accepted fon the
purposes of service in this cause. If e-filing is nirt currently available, then service will be designated in
accordance with the Texas Rules of Civil Procedurb.




                                        PLAINTIFFS' ORIGINAL PETITION,
              TRCP 193,7 NOTICE OF SELF-AUTHENTICATION,           AND TRCP REQIUEST FOR DISCLOSURE

                            Tomas Leal vs. John Doe #1 a/k/a "Weston" and Byron Trucking Inc.
                                               District Court, Hays County, Texas
                                                Cause No.
                                        -
Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 12 of 17
Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 13 of 17
Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 14 of 17
Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 15 of 17
Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 16 of 17
Case 1:21-cv-00225-RP Document 1-1 Filed 03/10/21 Page 17 of 17
